Citation Nr: 0824269	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.  He died on July [redacted], 2003.  The appellant is the widow 
of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination dated in December 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the veteran's death, entitlement to DIC pursuant to 38 
U.S.C.A. § 1318, and entitlement to death pension benefits.  
The appellant only perfected an appeal as to the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC pursuant to 38 
U.S.C.A. § 1318.  See 38 C.F.R. § 20.200 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The March 2006 notice letter of record does not comply with 
the Hupp requirements.  Specifically, the March 2006 notice 
letter did not provide an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected or provide notice of the 
evidence or information required to substantiate a claim for 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  
Therefore, the case must be remanded for issuance of proper 
VCAA notice.    

The Board finds that the Statement of the Case issued to the 
appellant in September 2006 was defective.  The September 
2006 Statement of the Case did not set forth the controlling 
law and regulations in this matter, which are 38 C.F.R. § 
3.312 and 38 U.S.C.A. § 1318.  

Pertinent regulations provide that a Statement of the Case 
issued to an appellant must be complete enough to allow the 
appellant to present his or her argument before the Board and 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2007).  To 
ensure due process, on remand, the RO should issue a 
Supplemental Statement of the Case that includes the laws and 
regulations pertaining to claims for service connection for 
the cause of death and entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, including citation and discussion of the 
provisions of 38 C.F.R. § 3.312 and 38 U.S.C.A. § 1318.  The 
Board finds that the appellant must be given an appropriate 
period of time to respond.



Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
and the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The 
letter should include an explanation of 
the evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service connected and an 
explanation of the evidence and 
information required to substantiate a 
claim for DIC pursuant to 38 U.S.C.A. 
§ 1318.  

2.  Issue a Supplemental Statement of the 
Case with the appropriate laws and 
regulations regarding service connection 
for the cause of the veteran's death and 
entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318.  The Supplemental Statement of the 
Case should to include citations to 38 
C.F.R. § 3.312 and 38 U.S.C.A. § 1318.  
The appellant should be given the 
opportunity to respond.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




